Exhibit 10.1
 
Letter of Intent for the Acquisition of Securities of
TOO “Staut Restaurants Holding”


 
This letter of intent (the "LOI") sets forth the intentions of Resource
Acquisition Group, Inc. (“Resource Acquisition”) with respect to the proposed
acquisition of 100% of the issued and outstanding voting stock (the “Stout
Shares”) of TOO “Staut Restaurants Holding” (“Staut”) from the sole holder of
the Staut Shares, Ms. Aygerim S. Nartaeva (the “Staut Acquisition”). The Staut
Acquisition is referenced herein as the “Transaction.” The Transaction shall be
subject to the terms and conditions of definitive share exchange agreement, and
such other agreements and instruments as may be necessary to consummate the
Transaction (collectively, the "Definitive Agreements”). The closing of the
Transaction (the “Closing”) shall be characterized by, and subject to the
following:
 
Staut Acquisition Consideration
 
Resource Acquisition shall issue to Ms. Nartaeva shares of its common stock, par
value $.001 per share, in exchange for the Staut Shares. The exact number of
shares issuable in the share exchange will be determined upon a successful
completion of a due diligence review of Staut by Resource Acquisition.
Expected Closing
 
The Transaction is expected to close prior to August 31, 2011.
Terms and Conditions: The Closing of the Transaction shall be subject to the
following:
(a)
Resource Acquisition shall have conducted a due diligence investigation of
Staut, the results of which, if not satisfactory to Resource Acquisition, shall
give Resource Acquisition the right to terminate this LOI at any time.  Such due
diligence may include, but not be limited to, a thorough review of financial,
legal, contractual, environmental, tax, insurance, labor, patent and trademark,
pension and benefit, and any other matters that Resource Acquisition and its
auditors, tax and legal counsel and other advisors may deem relevant.
 
(b)
Staut shall have delivered to Resource Acquisition its financial statements for
2009 and 2010 and for the six months ended June 30, 2011 prepared under the U.S.
GAAP. The 2009 and 2010 financial statements shall have been audited by a PCAOB
member auditor. The interim six month financial statements shall have been
reviewed by such auditor.
 
(c)
Resource Acquisition, Staut and Ms. Nartaeva shall have executed Definitive
Agreements embodying customary terms, conditions, representations and warranties
and indemnifications prior to August 31, 2011. The Definitive Agreements shall
include customary representations and warranties and indemnifications from Staut
and Ms. Nartaeva regarding the completeness and accuracy of such
representations. Any representations shall survive the Closing for 12 months.
The indemnification obligations shall be limited to the total amount of
consideration payable to the Seller under the Definitive Agreements and shall
expire on the first anniversary of the Closing.

 
 
1

--------------------------------------------------------------------------------

 
 

 
(d)
Staut and Ms. Nartaeva shall have obtained any and all consents, government
and/or regulatory approvals, all assignments, and all third party approvals as
required, to consummate the Transaction.
 
(e)
Ms. Nartaeva shall have continued to manage the business of Staut in the
ordinary course from the date of this LOI until the earlier of the expiration of
this LOI or the Closing, and there shall have been no material adverse change in
the assets, properties, business, financial condition or capital stock of Staut.
Confidentiality
 
Upon the execution of this LOI, and provided that the parties have been moving
forward in good faith toward completing due diligence investigations and
documentation of the Transaction, no party shall  furnish, or authorize any
agent or representative to furnish to any third party, any information
concerning this LOI, the Transaction, or any non-public information regarding
any other party, except that the parties can furnish such information to their
employees, agents and representatives who are assisting them in evaluating the
Transaction. Each party shall be liable for a breach of this agreement as to
confidentiality by its officers, directors, employees, agents or
representatives.
Publicity
 
The parties (including the officers, directors, employees, agents and
representatives of each such party) agree that they will not make any public
disclosure of or regarding this LOI, the Transaction, the Definitive Agreements
or the matters contemplated herein or thereby prior to the Closing without the
prior written consent of the other parties hereto, except as may be required
under applicable law and except for a current report on Form 8-K to be filed
with the U.S. Securities and Exchange Commission and a respective press release
announcing execution of this LOI by the parties. Each party shall be liable for
a breach of this agreement as to publicity by its officers, directors,
employees, agents or representatives.
Fees and Expenses
 
Each party shall bear their own expenses in connection with any legal,
accounting, advisory, out-of-pocket, finders or other fees/expenses incurred
with respect to the Transaction.  No break-up or similar fee or penalty shall be
imposed on any party in the event it terminates this LOI.
Governing Law
 
This LOI and the Definitive Agreements shall be governed by and construed in
accordance with the laws of the State of New York.
Authority, Assignment and Non-Binding Nature of LOI
(a)
Each party represents and warrants that they each have the legal right, power
and authority to enter into this LOI.  No party has been represented by or
incurred any obligation to any broker or finder with respect to the Transaction.
 
(b)
No party may assign or transfer this LOI without the prior written consent of
the other parties.
 
(c)
This LOI expires upon execution of the Definitive Agreements or on August 31,
2011 whichever is sooner.
 
(d)
This LOI constitutes the full and complete agreement among the parties with
respect to the subject matter contained in this LOI and there are no further or
other agreements or understandings, written or oral, in effect among the parties
relating to such subject matter, except as expressly referred to herein.
 
(e)
This LOI is intended as a current expression of the intent of the parties and
shall be binding upon the parties. So long as the parties are moving forward in
good faith toward completing the Transaction, no party or its advisors,
representatives or agents will solicit any offer from, entertain any solicited
or non-solicited offer from or enter into any discussions with any third party
concerning any transaction similar to the Transaction (the “No Shop
Prohibition”). The No Shop Prohibition will become effective upon the execution
of this LOI and will not expire until August 31, 2011. The parties will be bound
by all other terms and provisions contained herein including, without
limitation, the obligations set forth under Confidentiality, Publicity, Fees and
Expenses, Governing Law, Authority and Assignment herein, which provisions shall
survive the termination of this LOI.



[Remainder of the Page Intentionally Left Blank]
 
 
2

--------------------------------------------------------------------------------

 
 
If the foregoing proposal is acceptable to you, please execute this LOI at the
place indicated below.


Dated: March 9, 2011.




RESOURCE ACQUISITION GROUP, INC.
 
 
 
 
By: s/ Soledad Bayazit
Name: Soledad Bayazit
Title: Chief Executive Officer






TOO “STAUT RESTAURANTS HOLDING”






By: s/ Aygerim S. Nartaeva
Name: Aygerim S. Nartaeva
Title: Director
 

 
 
3

--------------------------------------------------------------------------------